     Case 1-19-43516-ess         Doc 70    Filed 06/16/20     Entered 06/16/20 13:56:42




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:
                                                            ORDER
MICHAEL KRICHEVSKY
                                                            CASE #: 1-19-43516-ess
                                Debtor.
                                                            CHAPTER 11



 ORDER PURSUANT TO 11 U.S.C. § 362(D) TERMINATING THE AUTOMATIC STAY
                     IMPOSED BY 11 U.S.C. §362(a)

         Upon the motion dated March 16, 2020 of Wells Fargo Bank, N.A. as servicing agent for

U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage

Pass-Through Certificates, Series 2006-F ("Secured Creditor") for an order pursuant to section

362(d) of title 11 of the United States Code ("Bankruptcy Code") vacating the automatic stay to

allow the Secured Creditor enforcement of its rights in and remedies in and to 4221 Atlantic

Avenue, Brooklyn, NY 11224 (the "Property"). This Court, having considered the evidence

presented and the arguments of the parties and with good cause appearing therefor; it is hereby

         ORDERED that the automatic stay is hereby lifted and vacated modified to permit

Secured Creditor and the Debtor to foreclose its mortgage on pursue their rights under

applicable law, including their claims and defenses, with respect to the property located at 4221

Atlantic Avenue, Brooklyn, NY 11224; and it is further.

         ORDERED that the 14 day stay imposed by the Federal Rules of Bankruptcy Procedure

4001(a) (3) is hereby waived.




                                                                ____________________________
 Dated: Brooklyn, New York                                             Elizabeth S. Stong
        June 16, 2020                                           United States Bankruptcy Judge
